Citation Nr: 0405822	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
lumbosacral strain.  The veteran also appealed his evaluation 
for left inguinal herniorrhaphy; however, in April 2002, he 
withdrew his appeal.  See Hamilton v. Brown, 4 Vet.App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the 
Board has no authority to proceed on an issue that has been 
withdrawn).  In February 2002, the RO granted an increased 
rating for lumbosacral strain to 20 percent.  As this was not 
the maximum evaluation possible, and the veteran continues to 
maintain disagreement, this issue remains on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).


REMAND

The veteran injured his back during service.  A VA 
neurological consultation in November 1973, shortly after 
service, found no neurologic manifestations of his back 
injury.  Service connection was granted for lumbosacral 
strain and a 10 percent evaluation assigned.  

The veteran was examined again in December 1976 with no 
neurological deficits found, he had full range of motion, no 
demonstrated pain and his X-ray examination was completely 
negative.  His evaluation was reduced to noncompensable in a 
December 1976 decision.  His evaluation was increased back to 
10 percent in a July 1987 rating decision which noted recent 
VA outpatient treatment for complaints of low back pain.  VA 
examination in June 1987 continued to show no nerve 
involvement, sensory deficits or any abnormalities on X-ray 
examination.  Examination of the veteran's back in October 
1989 noted degenerative disk disease and attributed this to 
the veteran's service-connected back injury.  

In January 2000, the veteran filed a claim for increased 
evaluation for his low back disorder.  On VA examination in 
May 2000, he indicated that he had been followed for his low 
back pain since 1971, and through the years the nature of the 
pain had remained about the same.  He described it as a low 
back pain, sometimes radiating down the posterior thighs to 
the level of the knees.  The examiner noted that he had been 
treated in February of 2000 for a one month history of back 
pain related to his new job of painting where the work was 
heavier.  He did extension exercises and took Tylenol.  It 
was hard for him to stoop over to paint.  His pain was 
related to the amount of activity.  On examination there was 
an area of hypesthesia to the upper posterior of the right 
thigh, otherwise skin sensation was normal in the lower 
extremities.  The patellar and Achilles reflexes were 
hyperactive on each side.  The plantar reflexes were 
hypoactive on each side.  He had good circulation on each 
lower extremity.  His back posture was good, straight leg 
raising 60 on the right and 55 on the left.  This produced 
slight low back pain.  He could flex to 90 and extend to 30.  
Lateral flexion was 40 and rotation 30.  The impression was 
low back pain.

In a September 2001 personal hearing, the veteran testified 
that he sought treatment at the VA Medical Center three or 
four times a year.  He complained about the adequacy of his 
VA examination, stating that it was very short.  He described 
his symptoms to include pain on motion, and decreased 
strength, and testified that he had lost work because of his 
back.  He also described muscle spasms, and pain radiating 
down his legs.  

In a February 2002 rating decision, the RO increased the 
veteran's evaluation for lumbosacral strain to 20 percent 
disabling, rating him under the Diagnostic Code for 
intervertebral disc syndrome and noting that although he had 
no specific diagnosis of disc disease, he had provided 
credible evidence of radicular-type symptomatology.

An August 2003 letter from V. Breshears, D.C., states that he 
had been treating the veteran for low back pain since July 
2002.  Records of his chiropractic treatment submitted with 
the letter show treatment primarily for neck pain with low 
back pain as a secondary complaint.  

Due to recent changes in the regulations governing the 
evaluation of spine disorders, the Board is unable to 
accurately evaluate the level of the veteran's disability, 
particularly since the most recent compensation and pension 
examination is almost four years old.  Another examination 
should be scheduled, using the latest VA examination 
worksheet.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  The VA has 
promulgated revised regulations to implement these changes 
in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The veteran must be informed of which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He should also be specifically informed that he 
should submit any evidence in his possession which pertains 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

2.  The RO should schedule the veteran 
for an examination of his service 
connected low back to determine the 
current level of his disability.  The 
examiner is directed to use the latest VA 
examination worksheet of the spine, 
incorporating the most recent changes in 
the criteria for evaluating disorders of 
the spine.  The examiner is specifically 
asked to identify and distinguish all 
pathology of the back which is unrelated 
to his service connected lumbosacral 
strain.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent for 
lumbosacral strain with consideration of 
all of the evidence added to the record 
since the October 2003 Supplemental 
Statement of the Case (SSOC).  

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




